 



Exhibit 10.01
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT made and entered into as of the 25th day of August,
2006 by and between ENERGY WEST, INCORPORATED (the “Company”), a Montana
corporation, and KEVIN J. DEGENSTEIN (the “Executive”);
     WHEREAS, the Company desires to secure the employment of the Executive as
its Senior Vice President Operations;
     WHEREAS, the Executive is willing to commit himself to be employed by the
Company on the terms and conditions herein set forth and thus to forego
opportunities elsewhere; and
     WHEREAS, the parties desire to enter into this Agreement, as of the
Effective Date, as hereinafter defined, setting forth the terms and conditions
for the employment relationship of the Executive with the Company during the
Employment Period (as hereinafter defined).
     NOW, THEREFORE, IN CONSIDERATION of the premises, and the covenants and
agreements set forth below, it is hereby agreed as follows:
     1. Employment and Term.
     (a) Employment. The Company agrees to employ the Executive, and the
Executive agrees to be employed by the Company, in accordance with the terms and
provisions of this Agreement during the term hereof (as described below).
     (b) Term. The tern of this Agreement shall commence as of September 18,
2006 (the “Effective Date”) and shall continue until terminated in accordance
with Section 4 hereof (the “Employment Period”).
     2. Duties and Powers of Executive.
     (a) Position, Location. Initially, the Executive shall serve as Senior Vice
President Operations of the Company and shall report to the President and Chief
Executive Officer of the Company. The Executive shall perform such duties and
services appertaining to such position as reasonably directed by the President
and Chief Executive Officer and commensurate with the duties and authority of
officers holding comparable positions in similar businesses of similar size in
the United States. The Executive shall use his reasonable best efforts to carry
out such responsibilities faithfully and efficiently. The Executive’s services
shall be performed primarily at the Company’s headquarters, which shall be
located in the Great Falls, Montana metropolitan area.
     (b) Attention. During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive shall
devote substantially all of his business time, energy and best efforts to the
business and affairs of the Company. The Executive may not engage, directly or
indirectly, in any other business, investment or activity that interferes with
the Executive’s performance of his duties hereunder, is contrary to the
interests of the Company, or requires any significant portion of the Executive’s
business time. It shall not be considered a violation of the foregoing for the
Executive to serve

 



--------------------------------------------------------------------------------



 



on corporate, industry, civic or charitable boards or committees, so long as
such activities do not materially interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. Following the first anniversary of the Effective Date, the
Executive may serve on the board of directors of up to one non-competing
for-profit businesses which does not materially interfere with his duties
hereunder.
     3. Compensation. The Executive shall receive the following compensation for
his services hereunder to the Company:
     (a) Salary. The Executive’s initial annual base salary (the “Annual Base
Salary”), payable in accordance with the Company’s general payroll practices, in
effect from time to time, shall be at the annual rate of $150,000. The Board
shall review such base salary at least annually and may from time to time direct
such upward adjustments in Annual Base Salary as the Board deems to be necessary
or desirable, including, without limitation, adjustments in order to reflect
surveys of compensation for comparable positions at other companies. The Annual
Base Salary shall not be reduced after any increase thereof. Any increase in the
Annual Base Salary shall not serve to limit or reduce any other obligation of
the Company under this Agreement.
     (b) Retirement and Welfare Benefit Plans. During the Employment Period and
so long as the Executive is employed by the Company, he shall be eligible
(subject to any generally applicable waiting periods) to participate in all
other savings, retirement and welfare plans, practices, policies and programs
applicable generally to employees and/or senior executive officers of the
Company in accordance with the terms of such plans. The Company reserves the
right to modify, eliminate or add to its retirement and welfare benefit plans,
practices and policies at any time in its sole discretion.
     (c) Options. During the Employment Period, the Executive shall be eligible
to receive grants of stock options under the Company’s then existing stock
option plan(s) under such terms and conditions as determined by the Board of
Directors of the Company (the “Board”) acting in its sole discretion.
     (d) Expenses. The Company shall reimburse the Executive for all expenses,
including those for travel and entertainment, properly incurred by him in the
performance of his duties hereunder, subject to any reasonable policies
established from time to time by the Board.
     (e) Fringe Benefits. During the Employment Period and so long as the
Executive is employed by the Company, he shall be entitled to receive vacation
and fringe benefits in accordance with the plans, practices, programs and
policies of the Company from time to time in effect, commensurate with his
position; provided, however, the Company reserves the right to modify, eliminate
or add to its fringe benefits at any time in its sole discretion. In addition,
the Company shall reimburse the Executive for his moving expenses actually
incurred during the first six (6) months of the Employment Period up to a
maximum of $20,000. The Executive shall be required to provide documentation of
such moving expenses in a form reasonably satisfactory to the Company, and such
reimbursement shall occur within 30 days of receipt of such documentation.

2



--------------------------------------------------------------------------------



 



     4. Termination of Employment.
     (a) Death. The Executive’s employment shall terminate automatically upon
the Executive’s death during the Employment Period.
     (b) Disability. The Executive shall be relieved of his position as Senior
Vice President Operations of the Company automatically upon the Executive being
unable to perform the material duties of his position due to physical or mental
illness or injury for a period of 60 consecutive days, or for 90 days within any
one-year time period and his employment shall terminate automatically 120 days
after the date that he is relieved of his position.
     (c) By the Company for Cause. The Company may terminate the Executive’s
employment during the Employment Period for Cause. For purposes of this
Agreement, “Cause” shall mean (i) conduct which is a material breach of this
Agreement and is not cured within 30 days after written notice to Executive or
willfully repeated thereafter, (ii) conduct which is a material violation of
Company policies; (iii) willful failure to perform substantially all of
Executive’s duties as lawfully delineated by the President and Chief Executive
Officer; (iv) conduct that constitutes fraud, gross negligence of willful
misconduct; or (v) the Executive is convicted of, or enters a plea of guilty or
no contest to, any felony or other criminal offense involving moral turpitude.
     (d) By the Company Without Cause. During the term of this Agreement, the
Company, by action of the President and Chief Executive Officer, may terminate
the Executive’s employment for any reason other than for Cause during the
Employment Period upon 30 days’ advance written notice.
     (e) By the Executive. The Executive may terminate his employment during the
Employment Period, either with Good Reason, or without Good Reason upon 30 days’
advance written notice to the Board. For purposes of this Agreement, “Good
Reason” shall mean:
     (i) Without the prior consent of the Executive: any change in title; any
material diminution in the Executive’s duties or authority; assignment of duties
materially inconsistent with the Executive’s duties; any change resulting in
Executive’s being required to report internally to a person other than the
President and Chief Executive Officer; any requirement imposed by the Company
that the Executive relocate his principal residence once the Executive has
relocated to the Great Falls, Montana, metropolitan area; or
     (ii) Any material breach by the Company of this Agreement not cured within
thirty days after written notice to the Company.
     5. Obligations of the Company Upon Termination.
     (a) Obligations Upon Termination for any Reason. If, during the Employment
Period, the Executive’s employment shall terminate for any reason (termination
in any such case being referred to as a “Termination”), the Company shall pay to
the Executive a lump sum amount in cash equal to the sum of (A) the Executive’s
salary at the rate of the Annual Base Salary earned through the date of
Termination to the extent not theretofore paid, provided that in

3



--------------------------------------------------------------------------------



 



the case of termination because of the Executive’s disability, the Executive
shall be entitled only to the amount provided in the Company’s sick leave
policy, (B) accrued but unpaid vacation pay. In addition, the Company shall
provide benefit continuation or conversion rights (including COBRA) as provided
under Company benefit plans and vested benefits under Company benefit plans. The
amounts specified in this Section 5(a)(A) and (B) shall be paid within 30 days
after the date of Termination, and reimbursement shall occur within 30 days of
receipt of such documentation.
     (b) Obligations Upon Termination with Good Reason or Without Cause. In the
event of Termination by the Executive with Good Reason or by the Company without
Cause, in addition to the amounts and benefits set out in Section 5(a), the
Company shall pay to the Executive as separation benefits (A) Annual Base Salary
payable monthly for twelve months following the date of Termination, and (B) if
the Termination occurs within twenty-four (24) months of the Effective Date, the
Company shall reimburse Executive for his moving expenses actually incurred
during the six (6) month period following the Termination up to a maximum of
$20,000. The Executive shall be required to provide documentation of such moving
expenses in a form reasonably satisfactory to the Company.
          The payment of separation benefits under this Agreement is expressly
conditioned upon receipt by the Company of an enforceable waiver and release
from the Executive in a form reasonably satisfactory to the Company.
     (c) Stock Incentive Awards. No grants or awards of nonqualified stock
options or restricted stock will be made to the Executive on or after the date
the notice of Termination is given.
     (d) Suspension. The Company may, in its sole discretion, suspend the
Executive with or without pay for any act or omission that may otherwise
constitute a basis for termination of this Agreement by the Company, or that is
otherwise in violation of the Company’s policies, practices, procedures, rules
or regulations and/or this Agreement. Such suspension may be in lieu of
termination or as an interim action pending a final decision by the Company as
to whether termination of the Executive’s employment is appropriate.
     (e) Payments in the Event of Application of An Excise Tax. In the event
that any payments under this Agreement or any other compensation, benefit or
other amount from the Company for the benefit of the Executive are subject to
the tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”) (including any applicable interest and penalties, the “Excise
Tax”), the payments provided for under this Agreement shall be reduced (except
for required tax withholdings) to an amount that is $1.00 less than the amount
that would trigger such Excise Tax.
     (f) Timing of Payments. In the event that at the time that Executive’s date
of termination from Company employment occurs the Company is publicly traded (as
defined in Section 409A of the Internal Revenue Code), any amounts payable under
Section 5(b) that would otherwise be considered deferred compensation subject to
the additional twenty percent (20%) tax imposed by Section 409A if paid within
six (6) months following the date of termination of Company employment shall
commence being paid at the later of the time otherwise provided in

4



--------------------------------------------------------------------------------



 



Section 5(b) or the time period that will prevent such amounts from being
considered deferred compensation. Any amounts that would have otherwise been
paid during such time period shall be accumulated and paid in a single lump sum
payment without interest upon the expiration of such time period that will
prevent such amounts from being considered deferred compensation.
     6. Nonexclusivity of Rights. Except as provided in Section 5(d) and the
last sentence of this Section 6, nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, plan,
program, policy or practice provided by the Company and for which the Executive
may qualify (except with respect to any benefit to which the Executive has
waived his rights in writing), nor, except as provided in Sections 5(d) and
12(g), shall anything herein limit or otherwise affect such rights as the
Executive may have under any other contract or agreement entered into after the
Effective Date with the Company. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any benefit, plan, policy,
practice or program of, or any contract or agreement entered into with, the
Company shall be payable in accordance with such benefit, plan, policy, practice
or program or contract or agreement except as explicitly modified by this
Agreement. Notwithstanding the foregoing, the benefits payable upon Termination
hereunder shall be in lieu of any severance pay or separation benefits under any
other severance plan, policy or practice of the Company, including the Company’s
Change in Control Severance Plan.
     7. Full Settlement; Mitigation. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts (including amounts for damages for breach) payable to the
Executive under any of the provisions of this Agreement and, except as provided
in Section 5(a), such amounts shall not be reduced whether or not the Executive
obtains other employment.
     8. Confidential Information. The Executive agrees not to disclose during
the Employment Period or thereafter any of the Company’s confidential or trade
secret information, except as required by law. The Executive recognizes that the
Executive shall be employed in a sensitive position in which, as a result of a
relationship of trust and confidence, the Executive will have access to trade
secrets and other highly confidential and sensitive information. The Executive
further recognizes that the knowledge and information acquired by the Executive
concerning the Company’s materials regarding employer/employee contracts,
customers, pricing schedules, advertising and interviewing techniques, manuals,
systems, procedures and forms represent the most vital part of the Company’s
business and constitute by their very nature, trade secrets and confidential
knowledge and information. The Executive hereby stipulates and agrees that all
such information and materials shall be considered trade secrets and
confidential information. If it is at any time determined that any of the
information or materials identified in this paragraph 8 are, in whole or in
part, not entitled to protection as trade secrets, they shall nevertheless be
considered and treated as confidential information in the same manner as trade
secrets, to the maximum extent permitted by law. The Executive further agrees
that all such trade secrets or other confidential information, and any copy,
extract or summary thereof, whether originated or prepared by or for the
Executive or otherwise coming into the Executive’s knowledge, possession,
custody, or control, shall be and remain the exclusive property of the Company.

5



--------------------------------------------------------------------------------



 



     9. Conflict of Interest. The Executive acknowledges and agrees that he owes
a fiduciary duty of loyalty, fidelity and allegiance to act at all times in the
best interests of the Company and to do no act which would injure the Company’s
business, its interests or its reputation. It is agreed that any direct or
indirect interest in, connection with, or benefit from any outside activities,
particularly commercial activities, which interest might in any way adversely
affect the Company or any of its affiliates, involves a possible conflict of
interest. In keeping with the Executive’s fiduciary duty to the Company, the
Executive agrees that he shall not knowingly become involved in a conflict of
interest with the Company affiliates, or upon discovery thereof, allow such a
conflict to continue. Moreover, the Executive agrees that he shall disclose to
the Board any facts which might involve such a conflict of interest that has not
been approved by the Board. The Executive and the Company recognize that it is
impossible to provide an exhaustive list of actions or interests which
constitute a conflict of interest. Moreover, the Executive and the Company
recognize there are many borderline situations. In some instances, full
disclosure of facts by the Executive to the Board may be all that is necessary
to enable the Executive, the Company or its affiliates to protect its interests.
In others, if no improper motivation appears to exist and the interests of the
Company or its affiliates have not suffered, prompt elimination of the outside
interest will suffice. In still others, it may be necessary for the Company to
terminate the employment relationship. The Company and the Executive agree that
the Company’s determination as to whether a conflict of interest exists shall be
conclusive. The Company reserves the right to take such action as, in its
judgment, will end the conflict.
     10. Nonsolicitation. During the period of his business affiliation with, or
employment by, the Company and for a period of two years after the Executive’s
termination of employment for any reason whatsoever, the Executive will not
directly or indirectly, individually or as a consultant to, or as employee,
officer, director, stockholder, partner or other owner or participant in any
business entity other than the Company, solicit or endeavor to entice away from
the Company, or otherwise materially interfere with the business relationship of
the Company with, (i) any person who is, or was within the 12-month period
immediately prior to the termination of the Executive’s business affiliation
with or employment by the Company, employed by or associated with the Company or
(ii) any person or entity who is, or was within the 12-month period immediately
prior to the termination of the Executive’s business affiliation with or
employment by the Company, a customer or client of the Company.
     11. Successors.
     (a) Assignment by Executive. This Agreement is personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives. Without the prior written consent of the
Executive, no assignment of this Agreement by the Company or any successor of
the Company shall relieve the assignor of its financial responsibility for
performance of the Company’s obligations hereunder.
     (b) Successors and Assigns of Company. This Agreement shall inure to the
benefit of and be binding upon the Company, its successors and assigns.

6



--------------------------------------------------------------------------------



 



     12. Miscellaneous.
     (a) Remedies. The Company and the Executive agree that if a dispute arises
out of or is related to this Agreement or Executive’s employment by the Company,
such dispute shall, if not earlier resolved by negotiations of the parties, be
submitted to binding arbitration by a single arbitrator under the American
Arbitration Association National Rules for Resolution of Employment Disputes in
Great Falls, Montana, or the equivalent. Either party may provide written notice
to the other party that the dispute is not able to be resolved by negotiation
and such notifying party shall then contact the American Arbitration Association
for appointment of an arbitrator to resolve such dispute. Attorneys’ fees and
costs shall be awarded to the prevailing party as determined by the arbitrator.
     (b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Montana, without reference to its
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended, modified, repealed, waived, extended or discharged except by an
agreement in writing signed by the party against whose enforcement of such
amendment, modification, repeal, waiver, extension or discharge is sought. No
person, other than pursuant to a resolution of the Board or a committee thereof,
shall have authority on behalf of the Company to agree to amend, modify, repeal,
waive, extend or discharge any provision of this Agreement or anything in
reference thereto.
     (c) Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return-receipt requested, postage prepaid, addressed, in
either case, at the Company’s headquarters or to such other address as either
party shall have furnished to the other in writing in accordance herewith.
Notices and communications shall be effective when actually received by the
addressee.
     (d) Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
     (e) Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
     (f) No Waiver. The Executive’s or the Company’s failure to insist upon
strict compliance with any provision hereof or any other provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason pursuant to Section 4(e) of this Agreement,
or the right of the Company to terminate the Executive’s employment for Cause
pursuant to Section 4(b) of this Agreement shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.
     (g) Entire Agreement. This instrument contains the entire agreement of the
Executive, the Company or any predecessor or subsidiary thereof with respect to
the subject matter hereof, and may be modified only by a writing signed by the
parties hereto. All promises,

7



--------------------------------------------------------------------------------



 



representations, understandings, arrangements and prior agreements, are merged
herein and superseded hereby. Any agreement with regard to severance benefits
entered into after the Effective Date shall be effective only if it expressly
references this Agreement.
     In the event of any difference between the terms of this Agreement and the
terms of any Company benefit, option or other plan or policy, the terms of this
Agreement shall control, unless such terms violate applicable law, or would
require shareholder approval or would cause the Company to be in material breach
of its obligations under such other benefit, option or other plan or policy. The
Company shall not amend any benefit, option or other plan or policy in a manner
that would cause the agreements set forth herein to be nullified, provided that
nothing herein shall limit the Company’s discretion in establishing, maintaining
and amending its generally applicable welfare benefit programs such as health
coverage.
     (h) Indemnification. The Company shall indemnify the Executive pursuant to
the Company’s bylaws and the articles of incorporation. In addition, the Company
shall maintain directors and officers liability insurance coverage covering the
Executive during the term of employment and thereafter, so long as the Company
elects to continue such coverage for its active officers and directors.
     (i) Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.
     (j) Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.
     (k) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     (l) Construction. The parties acknowledge that this Agreement is the result
of arm’s-length negotiations between sophisticated parties each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of same, and any rule of construction that a document shall be construed against
the drafting party shall not be applicable to this Agreement.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive and, pursuant to due authorization from
its Board of Directors, the Company have caused this Agreement to be executed as
of the day and year first above written.

                  /s/ Kevin J. Degenstein                   Kevin J. Degenstein
   
 
                ENERGY WEST, INCORPORATED    
 
           
 
  By:   /s/ David Cerotzke    
 
                Name: David Cerotzke         Title:   President and Chief
Executive Officer    

9